J-S41036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM E. SCHMITZ, JR.                    :
                                               :
                       Appellant               :   No. 37 MDA 2020

        Appeal from the Judgment of Sentence Entered October 22, 2019
       In the Court of Common Pleas of Centre County Criminal Division at
                         No(s): CP-14-CR-0001185-2017


BEFORE:       KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY McLAUGHLIN, J.:                 FILED APRIL 23, 2021

        Because footnote eight on page 15 of the Majority Memorandum is

sufficient to decide this appeal, I join only that portion of the majority’s legal

discussion.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.